Name: Commission Regulation (EEC) No 3004/90 of 18 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/ 122 . 10 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3004/90 of 18 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 2994/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 10 to 16 October 1990 for the Greek drachma lead, pursuant to Article 5 (3) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece in the cereals sector ; whereas the monetary compensatory amounts applicable for Greece in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3 , 5 , 7, 8 and 10 in Annex I is replaced by that in Annex I hereto . 2 . Annexes II and III A are replaced by Annexes II and III A to this Regulation. Article 2 This Regulation shall enter into force on 22 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164 , 24. 6 . 1985 , p . 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . C) OJ No L 122 , 14 . 5 . 1990, p. 1 . O OJ No L 286 , 18 . 10 . 1990, p . 5 . O OJ No L 310, 21 . 11 . 1985, p . 4 . O OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 289/2 Official Journal of the European Communities 22 . 10 . 9( ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative .  J. ¢ i Germany Nether- Spain United Belgium/ Denmark Italy France Greece Ireland Portugal CN code Table code*11 Notes lands Kingdom Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 503,1 0712 90 19 503,1 1001 10 10 704,2 1001 10 90 704,2 1001 90 91 503,1 1001 90 99 503,1 1002 00 00 477,9 1003 00 10 477,9 1003 00 90 477,9 1004 00 10 458,8 1004 00 90 458,8 1005 10 90 503,1 1005 90 00 503,1 1007 00 90 477,9 1008 20 00 477,9 1101 00 00 609,9 1102 10 00 574,7 1102 20 10 704,3 1102 20 90 226,4 1102 90 10 487,5 1102 90 30 468,0 1102 90 90 11-1 7285 487,5 11-1 7286 487,5 1103 11 10 905,1 1103 11 90 658,7 1103 12 00 642,3 1103 13 11 11-2 7287 729,4 1103 13 19 11-3 7288 729,4 11-3 7289 729,4 1103 13 90 513,1 1103 19 10 487,5 1103 19 30 669,1 1103 19 90 11-1 7285 487,5 11-1 7286 487,5 1103 21 00 513,1 1103 29 10 487,5 1103 29 20 487,5 Official Journal of the European Communities10 . 90 No L 289/3 Positive Negative CN code fable Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 « 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  468.0 513.1 487,5 487,5 487,5 669,1 468.0 825,9 513.1 487,5 553.4 487.5 487,5 487,5 669,1 764,7 487,5 468,0 825,9 642,3 468,0 468.0 513.1 513,1 513,1 513,1 487,5 487,5 487,5 513,1 487,5 487,5 487,5 513,1 487,5 487,5 487.5 377.3 150,9 895.4 669.1 850.7 635.6 740.8 850.2 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 289/4 Official Journal of the European Communities 22 . 10 . 9C I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether- Spain lands F1 Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy France Lit FF Greece Ireland Dr £ Irl Portugal Esc 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 o o o o C) o o no oo oo oo oo oo oo oo oo oo oo oo o o oo oo &gt; - 1 000 kg  850,2 759,6 759,6 759,6 759,6 759,6 759,6 759,6 759,6 1 157,0 991,0 759,6 759,6 759,6 1 036,3 724,4 759,6 207,8 430,4 207,8 430,4 207,8 445,2 207,8 445,2 1 006,1 60,4 5 492,3 10 984,6 9 590,6 19 181,2 60,4 5 552,7 11 045,0 60,4 9 651,0 19 241,6 191,2 5 492,3 10 . 90 Official Journal of the European Communities No L 289/5 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands DM Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France Greece Ireland FF Dr £ Irl Portugal Esc 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 00 oo oo oo 00 oo oo oo oo oo o 0 oo oo oo oo oo oo oo oo oo oo oo oo 0 o oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo oo oo oo  1 000 kg  10 984,6 9 590,6 19 181,2 191.2 5 683,5 11 175,8 191,2 9 781,8 19 372,4 377.3 5 492,3 10 984,6 9 590,6 19 181,2 377,3 5 869,6 11 361,9 377,3 9 967,9 19 558,5 60,4 5 492,3 10 984,6 9 590,6 19 181,2 60,4 5 552,7 11 045,0 60,4 9 651,0 19 241,6 191,2 5 492,3 10 984,6 9 590,6 No L 289/6 Official Journal of the European Communities 22 . 10 . 9 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Iirs Dkr Lit FF Dr £ Irl Esc 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO 00 oo oo 00 00 00 o o oo 00 oo 00 00 oo 00 oo oo oo 00 oo ­ - 1 000 kg  19 181,2 191,2 5 683,5 11 175,8 191.2 9 781,8 19 372,4 377.3 5 492,3 10 984,6 9 590,6 19 181,2 377,3 5 869,6 11 361,9 377,3 9 967,9 19 558,5 ( l) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (5) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight ol non-milk constituents broken down by the combined nomenclature code . 10 . 90 Official Journal of the European Communities No L 289/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ 1  100 kg live weig'ht  0102 90 10 (') I 4 227,7 0102 90 31 0 l 4 227,7 0102 90 33 0 l l 4 227,7 0102 90 35 (') 4 227,7 0102 90 37 I \ 4 227,7 l  100 kg net weig ht  0201 10 10 l I 8 032,7 0201 10 90 l 8 032,7 0201 20 21 l 8 032,7 0201 20 29 8 032,7 0201 20 31 \ l 6 426,1 0201 20 39 \ l 6 426,1 0201 20 51 \ l 9 639,2 0201 20 59 l l 9 639,2 0201 20 90 \ l \ 6 426,1 0201 30 00 l \ . 10 992,1 0202 1000 1 l \ l l 7 144,8 0202 20 10 l 0 7 144,8 0202 20 30 02-1 7014 \ l 1 143,2 02-1 7018 \ l 1 143,2 02-1 7019 o l 5 715,9 0202 20 50 02-1 7014 1 786,2 02-1 7018 1 786,2 02-1 7019 o 8 931,0 0202 20 90 l l 0 l 5 715,9 020,2 30 10 l 0 8 931,0 0202 30 50 \ l (2)C) 8 931,0 0202 30 90 02-2 7034 I 1 786,2 02-2 7038 O 8 931,0 0206 10 95 \ I l l 10 992,1 0206 29 91 1 l 8 931,0 0210 20 10 \ l 6 426,1 0210 20 90 l l 9 174,1 0210 90 41 \ l \ 9 174,1 0210 90 90 l l 9 174,1 1602 50 10 16-4 7330 \ 9 174,1 16-4 7331 \ l 5 496,0 16-4 7332 \ 3 678,1 1602 90 61 16-4 7332 l \ 3 678,1 No L 289/8 Official Journal of the European Communities 22 . 10 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen buffalo meat. ( 3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 2 . 10 . 90 Official Journal of the European Communities No L 289/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ Positive Negative ¢ CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0401 04-1 7058 a + e 0402 10 11 l 4 795,3 0402 10 19 04-3 7059 2 848,4 04-3 7074  04-3 7079 4 795,3 0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 l d+f 0402 21 11 04-2 7744 \ a+c 0402 21 17 04-6 7098 l 2 848,4 04-6 7099  04-6 7114 a+c 0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 \ a + c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 I a + c+f 0402 91 04-2 7744 \ a + c 0402 99 04-2 7744 \ a + c + f 0403 10 11 04-2 7744 \ a + c 0403 10 13 04-2 7744 a + c 0403 10 19 04-2 7744 \ a + c 0403 10 31 04-2 7744 \ a + c+ f 0403 10 33 04-2 7744 a + c+ f 0403 10 39 04-2 7744 \ a + c+ f 0403 90 11 04-5 7093 \ 2 848,4 04-5 7094 \  04-5 7097 \ 4 795,3 0403 90 13 04-6 7098 \ 2 848,4 04-6 7099 \  04-6 7114 \ a + c 0403 90 19 04-2 7744 \ l a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744! a + c+ f 0403 90 39 04-2 7744 a + c+ f 0403 90 51 04-2 7744 \ a + c 0403 90 53 04-2 7744 a + c 0403 90 59 04-2 7744 \ a + c 0403 90 61 04-2 7744 a+ c+ f 0403 90 63 04-2 7744 I a + c + f 0403 90 69 04-2 7744 a + c+ f No L 289/ 10 Official Journal of the European Communities 22 . 10 . 90 Positive II Negative CN code Table Additionalcode Notes Germany Nether- Spain lands United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 / -  100 kg  a + c a + c a + c a + c a+c a + c a+ c+ f a+c+f a+c + f a + c+ f a + c + f a + c+ f 3 526,9 3 615,1 3 789,1 3 883,8 4 337,2 4 445,6 7 943,6 8 142,1 b x coef b x coef b x coef b b x coef 5 962,4 6 807,9 4 099,2 5 334,2 1 863,3 2 710,2 6 807,9 5 334,2 2 710,2 6 807,9 9 231,1 2 448,1 2 . 10 . 90 Official Journal of the European Communities No L 289/ 11 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 30 10 04-10 7237 \ I 3 590,7 04-10 7238 l 5 224,8 l 04-10 7239 l 6 196,1 l 0406 30 31 04-10 7235  04-10 7236 2 448,1 04-10 7237 l 3 590,7 04-10 7238 5 224,8 0406 30 39 04-10 7235 l  04-10 7238 l 5 224,8 l 04-10 7239 6 196,1 0406 30 90 \ 6 196,1 0406 40 00 04-11 7240 l l  l l 04-11 7241 l 6 444,2 0406 90 11 04-12 7242 5 334,2 04-12 7243 l  l 04-12 7244 ' 5 962,4 \ 04-12 7245 6 807,9 04-12 7246 / l 4 099,2 04-12 7247 5 334,2 0406 90 13 04-13 7248 1 l  I 04-13 7250 I l 7 967,8 0406 90 15 04-13 7248 \  04-13 7250 \ l l 7 967,8 0406 90 17 04-13 7248 \  04-13 7249 \ 5 334,2 04-13 7250 I I 7 967,8 I 0406 90 19 l \ \  l 0406 90 21 04-14 7251 ' I  04-14 7252 l 7 301,3 0406 90 23 04-15 7254 l  04-15 7255 l 5 962,4 04-15 7256 I 6 807,9 04-15 7257 \ 4 099,2 04-15 7258 5 334,2 l 0406 90 25 04-15 7254 l   04-15 7255 5 962,4 \ 04-15 7256 6 807,9 04-15 7257 l 4 099,2 l 04-15 7258 5 334,2 0406 90 27 04-15 7254  ' 04-15 7255 5 962,4 04-15 7256 6 807,9 04-15 7257 l 4 099,2 l 04-15 7258 \ 5 334,2 0406 90 29 04-15 7253  No L 289/ 12 Official Journal of the European Communities 22 . 10 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 90 29 04-15 7254  04-15 7255 5 962,4 04-15 7256 \ 6 807,9 ' 04-15 7257 l 4 099,2 04-15 7258 5 334,2 0406 90 31 04-15 7253  04-15 7254  04-15 7255 5 962,4 04-15 7256 \ 6 807,9 04-15 7257 \ 4 099,2 04-15 7258 5 334,2 0406 90 33 04-15 7253  l 04-15 7254 I  04-15 7255 5 962,4 04-15 7256 6 807,9 04-15 7257 4 099,2 04-15 7258 5 334,2 0406 90 35 04-16 7259  04-16 7274 5 962,4 04-16 7277 6 807,9 04-16 7278 4 099,2 04-16 7279 5 334,2 0406 90 37 04-16 7259  04-16 7274 5 962,4 l 04-16 7277 6 807,9 04-16 7278 4 099,2 04-16 7279 5 334,2 0406 90 39 04-15 7254  I 04-15 7255 5 962,4 04-15 7256 6 807,9 04-15 7257 4 099,2 04-15 7258 5 334,2 0406 90 50 04-15 7253  04-15 7254  04-15 7255 5 962,4 04-15 7256 6 807,9 04-15 7257 4 099,2 04-15 7258 5 334,2 0406 90 61 \  0406 90 63  0406 90 69 9 231,1 0406 90 71 04-8 7226  04-8 7227 5 962,4 04-8 7228 6 807,9 04-8 7229 4 099,2 2. 10 . 90 Official Journal of the European Communities No L 289/ 13 Positive Negative CN code Table AdS °nal Notes Germany Nether- Spainlands United Belgium/Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0406 90 71 04-8 7230 0406 90 73 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 75 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 77 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 79 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 81 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 83 0406 90 85 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 89 04-15 7253 , 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 0406 90 91 04-8 7226 04-8 7231 04-8 7232 0406 90 93 04-8 7226 04-8 7231 04-8 7232 0406 90 97 04-8 7226 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr  100 kg  5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 5 962,4 6 807,9 4 099,2 5 334,2 1 863,3 2 710,2 1 863,3 2 710,2 £ Irl Esc No L 289/ 14 Official Journal of the European Communities 22 . 10 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0406 90 97 04-8 7228 l 6 807,9 04-8 7230 l 5 334,2 04-8 7232 l 2 710,2 0406 90 99 04-8 7226 l  04-8 7228 6 807,9 04-8 7230 l 5 334,2 04-8 7232 \ 2 710,2 2309 10 15 23-14 7553 \ 549,2 23-14 7554 \ 1 098,5 23-14 7555 l 1 647,7 23-14 7556 2 059,6 23-14 7557 2 306,8 23-14 7558 l 2 471,5 23-14 7579 l 959,1 \ 23-14 7580 1 918,1 \ 23-14 7581 2 877,2 I 23-14 7582 3 596,5 23-14 7583 4 028,0 \ 23-14 7584 4 315,8 23-14 7885  2309 10 19 23-14 7553 549,2 23-14 7554 1 098,5 23-14 7555 1 647,7 23-14 7556 2 059,6 23-14 7557 2 306,8 \ 23-14 7558 2 471,5 23-14 7579 959,1 23-14 7580 1 918,1 23-14 7581 2 877,2 I 23-14 7582 3 596,5 23-14 7583 4 028,0 23-14 7584 4 315,8 23-14 7885  2309 10 39 23-14 7553 549,2 23-14 7554 1 098,5 23-14 7555 1 647,7 23-14 7556 2 059,6 23-14 7557 I 2 306,8 23-14 7558 2 471,5 23-14 7579 959,1 23-14 7580 1 918,1 23-14 7581 2 877,2 23-14 7582 I 3 596,5 I 23-14 7583 4 028,0 23-14 7584 4 315,8 , 10 . 90 / Official Journal of the European Communities No L 289/ 15 \ Positive \ ' Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lirs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ l 1 \  100 kg  2309 10 39 23-14 7885  2309 10 59 23-14 7553 549,2 23-14 7554 1 098,5 23-14 7555 l l 1 647,7 23-14 7556 2 059,6 23-14 7557 l 2 306,8 23-14 7558 2 471,5 23-14 7579 l 959,1 23-14 7580 l l 1 918,1 23-14 7581 2 877,2 23-14 7582 . 3 596,5 23-14 7583 4 028,0 23-14 7584 l 4 315,8 23-14 7885 .  2309 10 70 23-14 7553 \ 549,2 I 23-14 7554 1 098,5 23-14 7555 1 647,7 23-14 7556 2 059,6 23-14 7557 l 2 306,8 23-14 7558 \ ' 2 471,5 I 23-14 7579 \ l 959,1 23-14 7580 \ 1 918,1 23-14 7581 2 877,2 23-14 7582 l l 3 596,5 \ 23-14 7583 \ 4 028,0 23-14 7584 \ 4 315,8 23-14 7885 \ I  2309 90 35 23-14 7553 549,2 23-14 7554 1 098,5 23-14 7555 \ , 1 647,7 23-14 7556 l 2 059,6 23-14 7557 \ 2 306,8 23-14 7558 \ l l 2 471,5 23-14 7579 \ 959,1 23-14 7580 \ 1 918,1 23-14 7581 \ 2 877,2 23-14 7582 \ 3 596,5 23-14 7583 4 028,0 l 23-14 7584 I 4 315,8 23-14 7885 \  2309 90 39 23-14 7553 I 549,2 23-14 7554 \ 1 098,5 23-14 7555 l 1 647,7  p 23-14 7556 \ 2 059,6 23-14 7557 2 306,8 No L 289/ 16 Official Journal of the European Communities 22 . 10 . 9 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  2309 90 39 23-14 7558 2 471,5 23-14 7579 959,1 l 23-14 7580 l 1 918,1 23-14 7581 l 2 877,2 23-14 7582 \ 3 596,5 23-14 7583 \ 4 028,0 23-14 7584 l l 4 315,8 l 23-14 7885 l  2309 90 49 23-14 7553 l 549,2 23-14 7554 l 1 098,5 I 23-14 7555 l 1 647,7 l 23-14 7556 l 2 059,6 23-14 7557 \ 2 306,8 \ 23-14 7558 2 471,5 l 23-14 7579 l 959,1 23-14 7580 l 1 918,1 23-14 7581 l 2 877,2 I 23-14 7582 l 3 596,5 23-14 7583 l l 4 028,0 23-14 7584 4 315,8 l 23-14 7885  2309 90 59 23-14 7553 549,2 I 23-14 7554 1 098,5 23-14 7555 1 647,7 23-14 7556 l 2 059,6 23-14 7557 2 306,8 l 23-14 7558 2 471,5 23-14 7579 l 959,1 I 23-14 7580 1 918,1 23-14 7581 2 877,2 l 23-14 7582 3 596,5 23-14 7583 I 4 028,0 23-14 7584 l 4 315,8 23-14 7885  2309 90 70 23-14 7553 l 549,2 23-14 7554 1 098,5 23-14 7555 1 647,7 23-14 7556 2 059,6 23-14 7557 2 306,8 23-14 7558 2 471,5 23-14 7579 959,1 23-14 7580 1 918,1 *  23-14 7581 2 877,2 23-14 7582 3 596,5 l 23-14 7583 l 4 028,0 No L 289/ 17I. 10 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 70 23-14 7584 4 315,8 23-14 7885   % milk fat/100 kg product  a 88,6 b 97,2  0/0 non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c 41,0  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 48,0  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 3,7  % sucrose/100 kg product  f 1,8 Annex ;or certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 22 . 10 . 90No L 289/ 18 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts l \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0 X1) o o O o o 0 o o o o o o o o (') o DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  149,2 149,2 149,2 149,2 149,2 149,2 149,2 149,2 179,1 179,1 179,1  100 kg of dry matter : 179,1 179,1 179,1  % sucrose content and 100 kg net  1,791 1,791 1,791  100 kg of dry matter  179,1  % sucrose content and 100 kg net  1,791 1,791 1,791 1,791 1,791 1,791 1,791  100 kg of dry matter  179,1  % sucrose content and 100 kg net  1,791 1,791 1,791 Esc 2 . 10 . 90 Official Journal of the European Communities No L 289/ 19 ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 289/20 Official Journal of the European Communities 22 . 10 . 9C PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code NotesTable additionalcode Germany DM Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Nether ­ lands F1 Portugal Esc  100 kg  4 315,8 4 803,8 6 795,6 711,7 1 078,1 4 315,8 4 803,8 6 795,6 711,7 1 078,1 1 099,2 1 099,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 Official Journal of the European Communities. 10 . 90 No L 289/21 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7632 18-3 ' 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 J 2106 1CT90 2106 90 99 2905 44 11 7633 7634 6585 7585 6586 7586 949,3 1 137,1 1 427,7 1 713,5 7001 7002 7003 7004 7635 7636 7637 7642 Official Journal of the European Communities 22 . 10 . 9 (No L 289/22 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  2905 44 19 \ I  2905 44 91  2905 44 99  3505 10 10  3505 10 90  3823 60 11 l  3823 60 19 l l  3823 60 91 l  3823 60 99 l   7001 l   7002 l l   7003 l l   \ 7004 I i   7005 l    7006 '   7007 l   7008 l   7009 l   7010 l   7011 l   \ 7012 l   7013 l   7015 l l   7016 l   7017 l   \ 7020 l   I 7021 l   I 7022 l 676,7  I 7023 l 709,0  I 7024 l 754,1  I 7025 l  ¢  I 7026 l   I 7027 l 696,7  I 7028 l 729,0  I 7029 l 774,1  I 7030 l   I 7031 l 685,5  I 7032 l 719,3  I 7033 l l 751,6  I 7035 l 671,2  I 7036 l 709,9  I 7037 l 743,7  I 7040 l 1 812,6  I 7041 l \ 1 851,3  \ 7042 1 1 885,1 10. 90 Official Journal of the European Communities No L 289/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ l  100 kg   7043 1 917,4  I 7044 1 962,5  7045 I 1 832,6  7046 1 871,3  7047 l 1 905,1  7048 \ 1 937,4  7049 I l 1 982,5  7050 \ 1 855,2  i 7051 \ 1 893,9  I 7052 \ 1 927,7  7053 I 1 960,0  I 7055 \ 1 879,6  I 7056 \ 1 9 18-,3  I 7057 \ l 1 952,1  I 7060 l I 3 236,8  l 7061 \ 3 275,5  7062 \ 3 309,3  I 7063 l 3 341,6  1 7064 \ 3 386,7  I 7065 l l 3 256,8  7066 \ 3 295,5  7067 \ 3 329,3  I 7068 \ 3 361,6  7069 \ 3 406,7  7070 \ l 3 279,4  7071 3 318,1  7072 \ 3 351,9  7073 \ 3 384,2  I 7075 \ 3 303,8  I 7076 \ 3 342,5  I 7077 I l 3 376,3  I 7080 6 301,0  \ 7081 \ 6 339,7  \ 7082 l 6 373,5  7083 \ 6 405,8  7084 6 450,9  7085 6 321,0  7086 I 6 359,7  7087 I 6 393,5  7088 I 6 425,8  7090 6 343,6  I 7091 6 382,3  II 7092 \ 6 416,1  7095 6 368,0  7096 6 406,7 No L 289/24 Official Journal of the European Communities 22 . 10 . 9 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7100 o  I 7101 0   l 7102 o   7103 o   7104 0   7105 o   7106 o   7107 C)   7108 o '   7109 o   7110 (')   7111 o   7112 o   7113 0   7115 (')   7116 o   7117 C)   7120 C) 824,0  7121 o 862,7  7122 0) 896,5  \ 7123 o 928,8  7124 o « 973,9  7125 C) 844,0  7126 C) 882,7  7127 o 916,5  7128 n 948,8  7129 o 993,9  7130 o 866,6  7131 (l) 905,3  7132 C) 939,1  7133 C) 971,4  7135 0) 891,0  7136 C) 929,7  7137 (') 963,5  7140 C) 2 032,4  7141 2 071,1  7142 C) 2 104,9  7143 o 2 137,2  7144 (') 2 182,3 __ 7145 (') 2 052,4  7146 C) 2 091,1  l 7147 C) 2 124,9  7148 (') 2 157,2  l 7149 n 2 202,3  7150 n 2 075,0 !. 10 . 90 Official Journal of the European Communities No L 289/25 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7151 o 2 113,7  7152 o 2 147,5  7153 (') 2 179,8  7155 C) 2 099,4  7156 C) 2 138,1  7157 o 2 171,9  I 7160 o 3 456,6  7161 C) 3 495,3  7162 o 3 529,1  I 7163 C) 3 561,4  \ 7164 &lt;l) 3 606,5  \ 7165 C) 3 476,6  7166 o 3 515,3  I 7167 0) 3 549,1  \ 7168 o 3 581,4  I 7169 o 3 626,5  7170 o 3 499,2  \ 7171 o 3 537,9  7172 (') 3 571,7  \ 7173 o 3 604,0  7175 o 3 523,6  \ 7176 o 3 562,3  7177 C) 3 596,1  \ 7180 o 6 520,8  7181 o 6 559,5  7182 o 6 593,3 / 71 83 (') 6 625,6  I 7185 O 6 540,8  7186 o 6 579,5  7187 (') 6 613,3  71 88 o 6 645,6  I 7190 0 6 563,4  I 7191 o 6 602,1  7192 C) 6 635,9  I 7195 O 6 587,8  I 7196 C) 6 626,5  7200 o 1 478,7  7201 O 1 517,4  7202 o 1 551,2  I 7203 C) 1 583,5  I 7204 o 1 628,6  7205 o , &lt; 1 498,7  7206 (') 1 537,4 '  \ 7207 C) 1 571,2  I 7208 o 1 603,5 No L 289/26 Official Journal of the European Communities 22 . 10 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc L l \ \  100 kg   \ 7209 (') 1 648,6  1 7210 0 1 521,3  7211 o 1 560,0  7212 1 593,8  7213 0 1 626,1  7215 0 1 545,7  7216 o 1 584,4  7217 0 1 618,2  \ 7220 C) 1 570,1  7221 0 1 608,8  7260 0 3 503,9 __ 7261 o 3 542,6  7262 C) 3 576,4  7263 C) 3 608,7  7264 C) 3 653,8  7265 0 3 523,9  7266 0 3 562,6  7267 o 3 596,4  7268 0 3 628,7  7269 0 3 673,8  7270 (') 3 546,5  7271 ' 3 585,2  7272 o 3 619,0  7273 (l) 3 651,3  7275 o 3 570,9  7276 o 3 609,6  7300 o 1 968,8  7301 0 2 007,5  7302 . C) 2 041,3  7303 C) 2 073,6  7304 0) 2 118,7  7305 C) 1 988,8  7306 0 2 027,5 .  7307 o 2 061,3  7308 (') 2 093,6  1 7309 0 2 138,7  1 7310 0 2 011,4  7311 (') 2 050,1  7312 (') 2 083,9  7313 C) 2 116,2  7315 /l\ 2 035,8  7316 C) 2 074,5  7317 C) 2 108,3  7320 C) 2 060,2  7321 C) 2 098,9 10 . 90 Official Journal of the European Communities No L 289/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   7360 0 3 797,0  7361 C) 3 835,7 ' 7362 C) 3 869,5  7363 . 0) 3 901,8  l 7364 0 3 946,9  7365 0 3 817,0  7366 (') 3 855,7  7367 0) 3 889,5  7368 0 3 921,8  7369 0 3 966,9 '  7370 o 3 839,6  7371 C) 3 878,3  \ 7372 C) 3 912,1  ¢ I 7373 C) 3 944,4  I 7375 C) 3 864,0  7376 0 3 902,7  \ 7378 C) 3 888,4  7400 C) 2 454,1  \ 7401 o 2 492,8  7402 C) 2 526,6  7403 C) 2 558,9  7404 o I 2 604,0  \ 7405 o 2 474,1  I 7406 C) 2 512,8  \ 7407 C) 2 546,6  \ . 7408 o 2 578,9  I 7409 C) 2 624,0  I 7410 C) 2 496,7  7411 f) 2 535,4  I 7412 C) 2 569,2  7413 0) 2 601,5  I 7415 C) 2 521,1  7416 o 2 559,8  7417 C) 2 593,6  I 7420 C) 2 545,5  7421 C) 2 584,2  \ 7460 C) 4 046,9  7461 O 4 085,6  I 7462 O 4 119,4  7463 C) 4 151,7  \ 7464 C) / 4 196,8  7465 C) 4 066,9  7466 C) 4 105,6  I 7467 /1 \ 4 139,4  7468 C) 4 171,7 No L 289/28 Official Journal of the European Communities 22 . 10 . &lt; \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   \ 7470 o 4 089,5  7471 o 4 128,2  7472 4 162,0 !  l 7475 C) 4 113,9  7476 C) 4 152,6  7500 0 2 836,8  \ 7501 C) 2 875,5  7502 C) 2 909,3  I 7503 0 2 941,6  7504 C) 2 986,7  .I 7505 C) 2 856,8  I 7506 C) 2 895,5  \ 7507 0 2 929,3  I 7508 o 2 961,6  I 7509 0 3 006,7  \ 7510 C) 2 879,4  7511 C) 2 918,1  I 7512 0) 2 951,9  \ 7513 o 2 984,2 __ 7515 C) 2 903,8  7516 C) 2 942,5  7517 (') 2 976,3  7520 C) 2 928,2  I 7521 o 2 966,9  I 7560 C) 4 270,9  \ 7561 o 4 482,2  \ 7562 0) 4 343,4  7563 o 4 375,7  I 7564 C) 4 420,8  I 7565 o 4 290,9  7566 o 4 329,6  7567 (l) 4 363,4  I 7568 o 1 4 395,7  I 7570 (') , 4 313,5  7571 o 4 352,2  7572 (') 4 386,0  I 7575 C) 4 337,9  7576 C) 4 376,6  ll 7600 o 4 283,0  \ 7601 n 4 321,7  ll 7602 (l) 4 355,5  Il 7603 (') 4 387,8  7604 (') 4 432,9  I 7605 o 4 303,0  7606 C) 4 341,7 10 . 90 Official Journal of the European Communities No L 289/29 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Iri Portugal Esc \  100 kg   7607 0 4 375,5  \ 7608 o 4 407,8  7609 0 l 4 452,9  7610 0 4 325,6  7611 (') 4 364,3  7612 0 4 398,1  7613 0 4 430,4  7615 (') 4 350,0  7616 - 0) 4 388,7  7620 (') I 4 374,4  7700 C) 4 937,6  7701 (') l 4 976,3  7702 C) l 5 010,1  7703 C) l 5 042,4  7705 C) 4 957,6  7706 C) 4 996,3  7707 o l 5 030,1  7708 0 l 5 062,4  7710 (') l 4 980,2  \ 7711 (') l 5 018,9  7712 0 l 5 052,7  7715 C) l 5 004,6  7716 C) l 5 043,3  7720 0 l 4 616,6  7721 C) l 4 655,3  7722 C) l 4 689,1  7723 (') l 4 721,4  7725 (') l 4 636,6  7726 C) l 4 675,3  7727 C) l l 4 709,1  7728 C) l 4 741,4  7730 (') l 4 659,2  7731 (') l 4 697,9  7732 0) l 4 731,7  7735 0) i 4 683,6  7736 C) l 4 722,3  7740 o l 5 935,6  7741 C) l 5 974,3  7742 o l 6 008,1  I 7745 0 l 5 955,6  7746 C) 5 994,3  7747 (') l 6 028,1  \ 7750 (') l 5 978,2  I 7751 (') l 6 016,9  \ 7758 l  No L 289/30 Official Journal of the European Communities 22 . 10 . \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugs Esc \ \  100 kg   7759   7760 C) 7 254,6  \ 7761 0) 7 293,3  l 7762 C) l 7 327,1  l 7765 C) 7 274,6  7766 (0 7 313,3  I 7768 695,6  \ 7769 734,3  7770 0) 7 297,2  I 7771 0 l 7 335,9  \ 7778 \ 1 904,0  I 7779 1 942,7  I 7780 0 8 573,6  7781 C) 8 612,3  7785 o 8 593,6  \ 7786 o 8 632,3  I 7788 3 328,2  7789 I 3 366,9  7798 0   I 7799 0 l   || 7800 I 8 976,8  || 7801 I 9 015,5  I 7802 I 9 049,3  II 7805 I l 8 996,8  Il 7806 \ 9 035,5  Il 7807 9 069,3  7808 C) 915,4  7809 0 954,1  II 7810 I 9 019,4  7811 9 058,1 ,  7818 (') 2 123,8  II 7819 0 2 162,5  II 7820 C) l 9 196,6  7821 (') 9 235,3  I 7822 o 9 269,1  \ 7825 0 9 216,6  I 7826 C) 9 255,3  7827 (') 9 289,1  II 7828 o 3 548,0  li 7829 (') 3 586,7  ll 7830 0 9 239,2  l 7831 (') 9 277,9  II 7838 C) 3 595,3 __ li 7840 (l)   Il 7841 o I  10 . 90 Official Journal of the European Communities No L 289/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta . United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   7842   7843 C)   7844 C)   7845  7846 o '   7847 C)   7848 C)   7849 C)   7850 o   7851 0)   7852 C)   7853 C)   7855 C)   7856 C)   7857 C)   \ 7858 o   I 7859 C)   \ 7860 C) 732,8 ,  7861 0) 771,5  7862 o 805,3  7863 C) 837,6  \ 7864 (') 882,7  7865 C) 752,8  I 7866 C) 791,5  I 7867 (l) 825,3  7868 o 857,6  7869 C) 902,7  7870 C) 775,4  7871 o 814,1  \ 7872 O 847,9  I 7873 o 880,2  \ 7875 C) 799,8  I 7876 0) 838,5  7877 C) 872,3  I 7878 o 824,2  I 7879 C) 862,9  \ 7900 C) 1 025,9  I 7901 O 1 064,6  7902 o 1 098,4  7903 O 1 130,7  7904 O 1 175,8  I 7905 C) 1 045,9  \ 7906 o 1 084,6  I 7907 C) 1 118,4  \ 7908 C) 1 150,7 No L 289/32 Official Journal of the European Communities 22 . 10 . &lt; \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg   7909 C) 1 195,8  7910 0 1 068,5  7911 (') 1 107,2  7912 (l) 1 141,0  \ 7913 0 1 173,3  7915 (') 1 092,9  \ 7916 0 1 131,6  l 7917 C) 1 165,4  \ 7918 C) 1 117,3  7919 0 1 156,0  l 7940 (') 1 465,6  l 7941 o 1 504,3  l 7942 0 1 538,1  \ 7943 O 1 570,4  7944 0) 1 615,5  l 7945 (') 1 485,6  7946 0 1 524,3  I 7947 0 1 558,1  \ 7948 0) 1 590,4  7949 C) 1 635,5 __ I 7950 o 1 508,2  7951 C) 1 546,9  7952 0) * 1 580,7  I 7953 0) 1 613,0  I 7955 0 1 532,6  \ 7956 o 1 571,3  \ 7957 (') 1 605,1  7958 0 1 557,0  7959 0) 1 595,7  l 7960 0) 2 125,1   \ 7961 o 2 163,8  7962 (') 2 197,6  \ 7963 2 229,9  l 7964 (') 2 275,0  \ 7965 C) 2 145,1  \ 7966 C) 2 183,8  \ 7967 C) 2 217,6  I 7968 C) 2 249,9  7969 (') 2 295,0  7970 0 2 167,7  I 7971 C) 2 206,4  7972 (') 2 240,2  \ 7973 (') 2 272,5  7975 0 2 192,1  || 7976 (') 2 230,8 10 . 90 Official Journal of the European Communities No L 289/33 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   7977 o 2 264,6  7978 C) 2 216,5  7979 C) 2 255,2  7980 o 3 297,6  7981 7982 o C) 3 336,3 3 370,1 ¢  7983 C) 3 402,4  7984 C) 3 447,5  7985 o 3 317,6  7986 o l 3 356,3  7987 o 3 390,1  7988 (') 3 422,4  \ 7990 O l 3 340,2  I 7991 0 3 378,9  7992 C) 3 412,7  7995 * 3 364,6   \ 7996 O 3 403,3 Amounts to be deducted _ 51xx 103,7  52xx 219,3  53xx I 350,8  54xx 484,9  \ 55xx 691,5  56xx 1 002,7  \ 57Ox 1 555,9  57 lx 1 555,9  572x 2 178,3  573x 2 178,3  \ 574x 2 800,6  5750 2 800,6  5751 2 800,6  5760 3 423,0  5761 3 423,0  5762 3 423,0  5765 3 423,0  1 5766 3 423,0  5770 3 423,0  5771 3 423,0  5780 4 045,3  l 5781 4 045,3  5785 4 045,3  5786 4 045,3  579x 103,7 No L 289/34 Official Journal of the European Communities 22. 10 . 9 CN code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   l 5808 103,7  5809 103,7  5818 103,7  1 5819 103,7  582x \ 103,7 '  5830 l 103,7  5831 l 103,7  5838 \ 219,3  584x \ 219,3  585x l 219,3  586x l 350,8  \ 587x I 350,8  \ 590x I 484,9 '  591x \ 484,9  \ 594x \ 691,5  595x \ 691,5  596x \ 1 002,7  597x \ ' 1 002,7  I 598x \ ¢ 1 555,9  599x 1 555,9 Amounts to be deducted _ 61xx 77,3  62xx 163,3 __ 63xx 261,3  64xx 361,2  65xx I 515,0  66xx 746,8  \ 670x 1 158,9  671x 1 158,9  672x 1 622,4  673x l 1 622,4  674x 2 085,9  \ 6750 2 085,9  6751 2 085,9  \ 6760 2 549,5 __ 6761 2 549,5  \ 6762 2 549,5  6765 2 549,5  6766 2 549,5  6770 \ 2 549,5  6771 \ 2 549,5  6780 3 013,0  I 6781 \ 3 013,0 10 . 90 Official Journal of the European Communities No L 289/35 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM FI Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \  100 kg   6785 , 3 013,0  6786 I 3 013,0  679x 77,3  \ 6808 77,3  6809 77,3  6818 77,3  6819 77,3  682x l 77,3  6830 77,3  6831 77,3  6838 163,3  684x ' 163,3  685x 163,3  \ 686x 261,3  687x 690x 261,3 361,2  691x \ 361,2  694x l 515,0  695x \ 515,0  696x I 746,8  697x 746,8  698x I 1 158,9  699x 1 158,9 ) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). ') See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are * mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. IB: For the application of the additional code : tarch/Glucose he content of the goods (as presented) in starch, its degradation products i.e. ail the polymers of glucose, and the glucose, determined as glucose and icpressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). lowever, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be lcluded in the above calculation is that which is in excess of the fructose content of the goods. ucrose/Invert Sugar/Isoglucose 'he content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and ¢uctose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. lowever, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall e an amount equal, by weight, to that of fructose. Jote : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. iilk proteins lilk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. \ No L 289/36 Official Journal of the European Communities 22 . 10 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \\ li Positive \Negative CN code Table Additonal No,  Germany Nether- Spainlands DM F1 Pta United Belgium/ Denmark Italy France Greece Ireland Portugal Kingdom Luxem ­ bourg ( £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 15-1 7298  100 kg  1 269,2 15-1 7299 1 269,2 15-1 7314 888,6 1509 10 90 15-2 7709 1 405,2 15-2 7713 1 024,7 15-2 7714 1 024,7 1509 90 00 15-3 7717 1 396,1 15-3 7718 1 015,5 15-3 7719 1 015,5 1510 00 10 15-4 15-4 15-4 1510 00 90 15-5 15-5 15-5 7724 7729 7733 7734 7737 7738 537,4 537,4 156,8 655,6 275,0 275,0 22 . 10 . 90 Official Journal of the European Communities No L 289/37 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector _____ 1,143  0,970 1,018 _ _   1,143  0,976      1,014  0,984      1,014  0,980     _ 1,066   1,018     1,143  0,976      1,014  0,980 1,018 _    . 1,143  0,976      1,014  0,984 1,012     1,031   No L 289/38 Official Journal of the European Communities 22 . 10. 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 22 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports and ,exports carried out from Greece Cereals 0 Sugar 0 Beef and veal* 0,164179 Pigmeat 0 Poultrymeat and eggs 0 Milk and milk products 0,164179 Olive oil 0 Wine 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned